Citation Nr: 0409861	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  94-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
syndrome.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and aide


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to August 1988.  
He also served in the United States Army Reserve from September 
1979 to June 1987, although the dates of all periods of active 
duty, active duty for training, and inactive duty training during 
that period remain unverified. 

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2000, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, so that additional development could be 
undertaken.  Following the completion of the requested actions, 
the case was returned to the Board for further review.  

For the reasons outlined below, this appeal is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.  Consistent 
with the instructions below, VA will notify the veteran of any 
further action required on his part.


REMAND

In November 2000, the President of the United States signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefined and expanded the obligations of VA with respect to its 
duties to assist and notify claimants.  As well, pertinent changes 
to the Code of Federal Regulations were made in response to the 
VCAA, including those to 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) 
(2003).  

In this instance, it is not shown that the VCAA notice provided to 
veteran as to the issue presented comports with applicable 
statutes and regulations and the body of jurisprudence 
interpretive thereof.  Hence, further actions are needed to comply 
fully with the applicable legal authority.  See Charles v. 
Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  Specifically, the RO or its designee through 
May 2003 correspondence to the veteran failed to advise him of 
that specific evidence that VA is required to obtain on his 
behalf, and what specific evidence he himself must obtain and 
submit.  A question is also presented as to whether the VCCA 
notice provided to the veteran occurred outside the chronological 
sequence set forth in 38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), and, if so, whether he has been prejudiced 
thereby.  

Additionally, it is noted that the Board by its December 2000 
remand attempted to obtain verifying data as to the veteran's 
service in the United States Army Reserve.  As a result of the 
RO's efforts on remand, one or more periods of active duty or 
active for training prior to June 1987 have been identified.  
However, not all of the periods of active duty, active duty for 
training, and inactive duty training have been fully identified, 
including what duty status, if any, the veteran was in at the time 
he was stricken with chest pain in June 1986.  Notwithstanding the 
good-faith efforts of the RO to date to verify the veteran's 
service, it is nevertheless evident that under the VCAA further 
attempts to verify the veteran's duty status throughout his period 
of Reserve service must continue to be made until the missing data 
are obtained, or until it is formally determined that that the 
records verifying his duty status do not exist or that further 
attempts to obtain same would be futile.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Finally, the veteran has not been duly notified of the efforts 
made and what further actions, if any, are indicated, pursuant to 
38 C.F.R. § 3.159(e) (2003).  

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159, the RO must notify the veteran of what 
information and evidence are needed to substantiate his claim of 
entitlement to service connection for Wolff-Parkinson-White 
syndrome.  The veteran must also be notified of what portion of 
that evidence VA will secure, and what portion he himself must 
submit.  The RO should also advise the veteran to submit all 
pertinent evidence not already on file that is held in his 
possession.  The RO should also notify the veteran that, if 
requested, VA will assist him in obtaining pertinent records of 
treatment from private medical professionals, or other evidence, 
provided that he furnishes sufficient, identifying information and 
authorization.  Finally, the RO must address whether the veteran 
has been prejudiced by the VA's issuance of VCAA notice outside 
the chronological sequence set forth in the above-cited statutes 
and regulation.

2.  Further efforts by the RO are needed to obtain verifying 
information from the National Personnel Records Center, United 
States Army Reserve Personnel Center, or other applicable source, 
as to the definitive dates of active duty, active duty for 
training, or inactive duty training of the veteran as part of his 
service in the Army Reserve from September 1979 to June 1987.  
Such efforts must continue until the records verifying the nature 
of the veteran's Reserve service prior to June 1987, and 
particularly, his duty status in June 1986, are located and 
associated with the existing claims folder, or until the RO 
concludes in writing that the verifying data do not exist or that 
further attempts to obtain same would be futile.  RO efforts 
should include contacting the Defense Finance and Accounting 
Service in an effort to verify when the appellant was paid and the 
nature of his service which warranted that pay.  (i.e. active 
duty, active duty training, inactive duty for training.) 

If in fact the RO concludes that the records verifying the 
veteran's duty status for Reserve service prior to June 1987 are 
lost or that further attempts to obtain same would be futile, then 
the RO must notify the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those records; (c) describe any 
further action to be taken by the RO with respect to the claim, 
and (d) state in writing whether the records are lost or that a 
further search would be futile.  The veteran must then be given an 
opportunity to respond.

3.  Lastly, the RO must readjudicate the veteran's claim of 
entitlement to service connection for Wolff-Parkinson-White 
syndrome, based on all of the evidence of record and all pertinent 
legal authority, inclusive of the VCAA, its implementing 
regulations, and the jurisprudence interpretive thereof.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative must be provided with a supplemental statement of 
the case, which must contain notice of all relevant actions taken 
on the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to the 
issue herein on appeal.  An appropriate period of time should then 
be allowed for a response, before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purposes of 
this remand are to preserve the veteran's due process rights and 
to obtain further procedural and evidentiary development.  No 
inference should be 

drawn regarding the final disposition of the claim in question as 
a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





